Order issued July 29, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01189-CR
                                 No. 05-14-01190-CR
                      ________________________________________

                        MICHAEL LERON DOWDEN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the January 27, 2015 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Michael Leron Dowden, TDCJ No. 1738563, Estelle Unit, 264 FM 3478, Huntsville, Texas,

77320-3320.

                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE